DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 14-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as even though the inventions of these groups require the technical feature of a gasket comprising: an annular gasket body with a reinforcement ring buried therein, the gasket body configured to be mounted in a gasket mounting groove; a flange that is provided to extend from one axial end of the gasket body; a first seal lip that extends axially and that is configured to come in contact with a surface of the gasket mounting groove when the gasket body is mounted in the gasket mounting groove; and a second lip seal that extends outward from another axial end and is configured to come in contact with a bottom surface of the gasket mounting groove when the gasket body is mounted in the gasket mounting groove, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Goto (US 2009/0032366) which discloses all of the limitations of claim 1 (as detailed previously and below).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution claims 14-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2009/0032366).
With regard to claim 1, Goto discloses a positive/negative pressure gasket (2, which is considered a positive/negative pressure gasket as depending on the environment used in it can seal a positive and negative pressure) comprising: an annular gasket body (i.e. the main body of the gasket as seen in Figs. 1-4) with a reinforcement ring (21) buried therein (as seen in Figs. 1-4), the gasket body configured to be mounted in a gasket mounting groove that opens in a radial direction of a mounting member and is provided with a gap on a groove bottom surface thereof (examiner notes that these are intended use limitations that the gasket of Goto anticipates as it is capable of the claimed use by virtue of its structure (e.g. as seen in Figs. 1, 2, and 3); a flange 

With regard to claim 2, Goto discloses that an outer diameter dimension of the one-end-side seal lip is set to be equal to an outer diameter dimension of a base of the flange (as seen in Figs. 1-3 as part of the outer circumference of 221 overlaps part of a base of the flange (e.g. as at least 214 can be considered a base)).

With regard to claim 3, Goto discloses that the opening direction of the mounting member is a direction toward radially inside (examiner notes that as the mounting member has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member it is used with).

With regard to claim 4, Goto discloses that the opening direction of the mounting member is a direction toward radially outside (examiner notes that as the mounting member has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member it is used with).

With regard to claim 5, Goto discloses a positive/negative pressure gasket (2, which is considered a positive/negative pressure gasket as depending on the environment used in it can seal a positive and negative pressure) comprising: an annular gasket body (i.e. the main body of the gasket as seen in Figs. 1-4) with a reinforcement ring (21) buried therein (as seen in Figs. 1-4), the gasket body configured to be mounted in a gasket mounting groove that opens in a radial 

With regard to claim 6, Goto discloses that the axial height dimension of the one-end-side seal lip is set to be smaller than an axial height dimension of the one-end-side sub seal lip (as seen in Figs. 1-3 the overall axial height dimension of the one-end-side sub seal lip is greater than the axial height dimension of the one-end-side seal lip).

With regard to claim 7, Goto discloses that the opening direction of the mounting member is a direction toward radially inside (examiner notes that as the mounting member has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member it is used with).

With regard to claim 8, Goto discloses that the opening direction of the mounting member is a direction toward radially outside (examiner notes that as the mounting member has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member it is used with).

With regard to claim 9, Goto discloses that the gasket mounting groove is provided on a hydraulic passage (examiner notes that as the mounting member and mounting groove have only previously been recited as an intended use limitation this limitation is a further narrowing of the 

With regard to claim 10, Goto discloses that the gap serves as a back-side hydraulic passage (examiner notes that as the gap has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member/gap it is used with).

With regard to claim 11, Goto discloses that the other-end-side seal lip is configured to contact the bottom surface of the mounting groove such that an interspace is formed between the bottom surface and the annular gasket body (examiner notes that as the bottom surface of the mounting groove has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member it is used with. E.g. see Fig. 1, 3, etc. as how 224 of the area below 224 can create interspaces at least by the area below the prokection of 224 if it were installed in the claimed intended use manner).

With regard to claim 12, Goto discloses that upon receipt of negative pressure in the interspace, the other-end-side seal lip is configured to deform in a manner that forces the one-end-side seal lip into further contact with the one axial side surface of the gasket mounting groove (examiner notes that as the mounting groove has only previously been recited as an intended use limitation this limitation is a further narrowing of the prior claimed intended use, which the gasket of Goto is capable of depending on what mounting member it is used with).

With regard to claim 13, Goto discloses that a space is located between the one-end-side seal lip and the one-end-side sub seal lip (as seen in Fig. 3, etc. at reference line 2) that is configured to be pressurized upon application of a negative pressure to the gasket body that displaces the gasket body downward in the axial direction (examiner notes that this is an intended use/capability of the claimed gasket which the gasket of Goto is capable of as the space at reference line 2 is capable of being pressurized upon application of a negative pressure to the gasket body that displaces the gasket body downward in the axial direction depending on what member(s) it is installed in).

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. 
Applicant’s first argument, with regards to the rejection of claim 1, is that the compression seal 224 is allegedly not a lip seal as Applicant is of the opinion that it does not have a lip shape and is merely a bildge. This argument is not persuasive as the broadest reasonable interpretation, to one of ordinary skill in the art and in light of the specification, includes definitions such as “a projecting edge” (https://www.merriam-webster.com/dictionary/lip) and “any edge or rim” (https://www.thefreedictionary.com/lip), etc., and as Applicant has not provided a specific definition or other structural limitations that preclude Examiner’s interpretation(s) (which the lip seal at 224 and/or the sip seal that is the portion below 224 clearly are) such an interpretation is considered reasonable. Additionally this is further supported by Applicant’s own disclosure at paragraphs [0018], etc. and Fig. 2A In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s additional arguments against the rejection of claim 1 pertain to how the other-end-side seal lip is intended to be used. However as Applicant is only claiming a gasket limitations pertaining to how the gasket is intended to be installed and what members it is intended to be used with are considered intended use limitation and are given little patentable weight. In the instant case the lip of Goto has all of the claimed structure and is capable of all of the claimed intended use, as detailed above and in the prior grounds of rejection. Thus these arguments are not persuasive. Furthermore Examiner notes that the argued intended use (e.g. that the compression seal (224) in incapable of having any influence on the one-end-side seal lip 221) is not even recited in the rejected claims and is thus also not persuasive as although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Though the gasket may have been designed to provide certain features if such features are not recited in the claims such arguments are not persuasive.
Applicant’s first argument against claim 5 is that the one-end-side sub seal lip (222) “does not have a lip shape such that is provided to extend from the flange toward the direction opposite to the opening direction of the mounting member”. This limitation is not persuasive as it does have a lip shape (as seen in Figs. 1-3), as interpreted in light of the above discussed broadest reasonable interpretation of such (see above), and extends from the flange towards the direction opposite the opening direction of the mounting member (as seen in Figs. 3 it clearly In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore Examiner notes that Applicant argues the intended use, much of which is not even recited in the rejected claims and is thus also not persuasive as although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Though the gasket may have been designed to provide certain features if such features are not recited in the claims such arguments are not persuasive.
The arguments regarding new claims 11-13 are not persuasive as they have been newly rejected above, and arguments directed towards dependent claims asserting allowability solely by virtue of depending on an argued base claim are not persuasive as all examined claims are currently rejected.
In the interest of advancing prosecution Examiner recommends further claiming specifics of the structure of the gasket (e.g. the specific shape of the lips or other structural differences between the gasket of claims 1 and 5 and the gasket of Goto), and/or presenting the combination (i.e. sealing arrangement) claims in a divisional application. Examiner is available for a telephone interview to collaborate on coming up with new claim limitations that may overcome the Goto reference, should Applicant desire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675